Appeal from a judgment of the Supreme Court at Special Term (Harvey, J.), entered March 17, 1982 in Clinton County, which dismissed *643petitioner’s application, in a proceeding pursuant to CPLR article 78, to vacate an order of the Civil Service Commission of the City of Plattsburgh which denied petitioner eligibility for a position under an open competitive civil service examination. Judgment affirmed, without costs, on the opinion of Mr. Justice Norman L. Harvey at Special Term. Sweeney, J. P., Kane, Casey, Weiss and Levine, JJ., concur. [113 Misc 2d 931.]